NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4981-15T3

MICHAEL MCHUGH,

        Plaintiff-Respondent,

v.

HEATHER MURPHY,

     Defendant-Appellant.
______________________________

              Submitted May 3, 2017 – Decided July 14, 2017

              Before Judges Manahan and Lisa.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Passaic
              County, Docket No. FD-16-1923-09.

              Cores & Associates, L.L.C., attorneys for
              appellant (Amy Sara Cores, on the briefs).

              Weinberger Law Group, L.L.C., attorneys for
              respondent (Jessica Ragno Sprague, on the
              brief).

PER CURIAM

        Defendant Heather Murphy appeals from a June 14, 2016 custody

modification order allowing plaintiff Michael McHugh to relocate

to the State of Florida with the parties' minor child.                 We affirm.
       By way of background, the parties had a dating relationship

that began in 2005.        A child was born in 2007.    At the time of the

birth,     the   parties     were   living   with   plaintiff's    parents.

Eventually, the relationship deteriorated, and on August 26, 2009,

the parties entered into a consent order to share joint legal and

physical custody of the child.         Pursuant to the order, the child

would stay with defendant three nights a week, and with plaintiff

the other four nights.

       Initially, plaintiff and defendant agreed that they, together

with the child and paternal grandparents, would move to Florida.

After defendant became involved in a romantic relationship, she

changed her position regarding the relocation plan and objected

to the child's removal to Florida.

       Given defendant's objection, plaintiff moved for removal of

the parties' child.        In response, defendant filed opposition and

a cross-motion.     Plaintiff then filed a reply certification.

       A plenary hearing was held over six non-contiguous days.           The

hearing included the testimony of the parties, two experts, and

both     paternal   grandparents.         Both   plaintiff   and   defendant

testified relative to the nature of the custodial relationship.

While plaintiff contended he was the parent of primary residence,

defendant countered that the parties had a residential custody

arrangement where each parent shared equally in parenting time and

                                      2                              A-4981-15T3
parenting decisions.         Finding both parties credible, the judge

determined that both parties assumed parental responsibilities and

shared quality time with their child.               Accordingly, the judge

found the parties' parenting arrangement to be a "true shared"

custodial relationship.        As such, the applicable standard was the

best interests of the child.

       Plaintiff's expert psychologist, Dr. Lee Monday, opined that

the parties did not share a true joint parenting relationship,

that plaintiff was the parent of primary residence, and that the

child would not suffer from the relocation.            The court appointed

expert psychologist, Dr. Erik Dranoff, testified that it would be

in the child's best interest to remain in New Jersey and continue

the    joint    custodial      residential     relationship.           Dranoff

acknowledged however that his opinion would have differed had he

been aware that defendant initially agreed to the relocation, and

that   the    child    was   advised   that   the   family,   including     the

grandparents, were moving to Florida.

       Both   Monday   and   Dranoff   testified    that   plaintiff    had    a

stronger bond with the child, but the child would benefit from

continued contact with both parents on a regular basis.           They also

testified that the child had a close relationship with his paternal

grandparents.



                                       3                               A-4981-15T3
     The   paternal   grandparents       each   testified   regarding   the

family’s plan to move to Florida.         Plaintiff's father noted that

he altered his original retirement plan to relocate to North

Carolina after being advised by plaintiff and defendant that they

were interested in moving to Florida.

     At the conclusion of the hearing, the judge issued an oral

decision granting custody to plaintiff, which was memorialized in

an accompanying order.    The judge denied defendant's motion for a

stay pending appeal.     Defendant filed a notice of appeal.            Upon

motion, we denied defendant's request for a stay.1

     Defendant raises the following arguments on appeal:

                               POINT I

           THE TRIAL COURT FAILED TO GIVE APPROPRIATE
           WEIGHT TO THE COURT APPOINTED EXPERT'S OPINION
           REGARDING THE BEST INTEREST OF THE CHILD AND
           INAPPROPRIATELY   HELD   THAT   THE   EXPERT'S
           OPINIONS WERE PREDICATED ON INACCURATE FACT
           FINDING.

                              POINT II

           THE TRIAL COURT ERRED AS A MATTER OF LAW IN
           FAILING TO MAKE A FINDING THAT PRIMARY CUSTODY
           OF THE PARTIES' CHILD SHOULD BE PLACED WITH


1
  During the pendency of the appeal, plaintiff filed a motion to
strike defendant's appendix for failure to comply with the court
rules and a motion to require defendant to "submit an appendix in
compliance with the court rules" and to require defendant "to
remove any reference to the impermissible appendix portions within
her brief." We reserved decision. (Motion No. M-3353-16).


                                     4                             A-4981-15T3
            THE DEFENDANT-MOTHER OR THAT PHYSICAL CUSTODY
            SHOULD REMAIN EQUAL.

                               POINT III

            THE TRIAL COURT FAILED TO PROPERLY APPLY THE
            STANDARD SET FORTH IN O'CONNOR2 AND MORGAN3 AND
            BASE RELOCATION ON THE BEST INTEREST OF THE
            CHILD.

                                POINT IV

            THE TRIAL COURT MISAPPLIED ITS DISCRETION BY
            ALLOWING THE MOVE TO PROCEED UNDER THE BAURES4
            STANDARD, WHERE THE COURT FOUND THAT THE
            PLAINTIFF AND HIS FAMILY WERE HOSTILE TO THE
            DEFENDANT AND THERE WAS EXPERT TESTIMONY THAT
            IT WAS NOT IN THE CHILD'S BEST INTEREST TO
            MOVE BASED ON THE CONCLUSION THAT THE
            PLAINTIFF-FATHER WOULD ALIENATE CHILD.

                                POINT V

            THE TRIAL COURT FAILED TO SET FORTH IN ITS
            ORDER FULLY AND SPECIFICALLY ALL TERMS AND
            CONDITIONS RELATING TO THE AWARD OF CUSTODY
            AND PROPER SUPPORT FOR THE CHILD IN VIOLATION
            OF RULE 5:8-5(B). (NOT RAISED BELOW)

       We have considered these arguments in light of the record and

applicable legal standards.           We affirm substantially for the

reasons    articulated   by   Judge       Justine   A.   Niccollai   in   her

comprehensive and thoughtful oral opinion.                We add only the

following.




2
    O'Connor v. O'Connor, 349 N.J. Super. 381 (App. Div. 2002).
3
    Morgan v. Morgan, 205 N.J. 50 (2011).
4
    Baures v. Lewis, 167 N.J. 91 (2001).

                                      5                              A-4981-15T3
       "The scope of appellate review of a trial court's fact-finding

function is limited.        The general rule is that findings by the

trial court are binding on appeal when supported by adequate,

substantial, credible evidence."           Cesare v. Cesare, 154 N.J. 394,

411-12 (1998) (citing Rova Farms Resort, Inc. v. Investors Ins.

Co. of Am., 65 N.J. 474, 484 (1974)).             Deference is particularly

appropriate with respect to credibility determinations based on

witness testimony, since the court had the ability to see and hear

the witnesses, and with respect to family court fact-finding, due

to "the family courts' special jurisdiction and expertise in family

matters."     Id. at 412-13.      "Consequently, we 'should not disturb

the factual findings and legal conclusions of the trial judge

unless . . . convinced that they are so manifestly unsupported by

or    inconsistent   with   the   competent,      relevant   and   reasonably

credible evidence as to offend the interests of justice' or . . .

determine the court has palpably abused its discretion."               Parish

v. Parish, 412 N.J. Super. 39, 47 (App. Div. 2010) (quoting Cesare,

supra, 154 N.J. at 412).

       Preliminarily, the judge found, based on the parents' equal

assumption of parental responsibilities, that the application was

one for custody modification as opposed to one for removal.

Morgan, supra, 205 N.J. at 64.             In reaching this determination,

the   judge   thoroughly    analyzed       the   parenting   arrangement   and

                                       6                              A-4981-15T3
assessed the involvement of each parent.              We are satisfied that

the judge’s finding that the parties shared jointly both legal and

physical custody of their child was supported by substantial,

credible   evidence   in   the   record.        As    such,   notwithstanding

plaintiff's removal application, the judge was required to apply

the standard employed for determining a change in custody.                    Id.

at 65.

     "[T]he   party   seeking    the   change    in    the    joint    custodial

relationship must demonstrate that the best interests of the child

would be better served by residential custody being primarily

vested with the relocation parent."         O'Connor, supra, 349 N.J.

Super. at 385.   "The touchstone for all custody determinations has

always been 'the best interest[s] of the child.'"                     Faucett v.

Vasquez, 411 N.J. Super. 108, 118 (App. Div. 2009) (quoting

Kinsella v. Kinsella, 150 N.J. 276, 317 (1997), certif. denied,

203 N.J. 435 (2010)).      "Custody issues are resolved using a best

interests analysis that gives weight to the factors set forth in

N.J.S.A. 9:2-4(c)."    Hand v. Hand, 391 N.J. Super. 102, 105 (App.

Div. 2007).   The statute requires that

           [i]n making an award of custody, the court
           shall consider but not be limited to the
           following factors: the parents' ability to
           agree, communicate and cooperate in matters
           relating   to   the   child;   the   parents'
           willingness to accept custody and any history
           of unwillingness to allow parenting time not

                                       7                                 A-4981-15T3
          based on substantiated abuse; the interaction
          and relationship of the child with its parents
          and   siblings;   the   history  of   domestic
          violence, if any; the safety of the child and
          the safety of either parent from physical
          abuse by the other parent; the preference of
          the child when of sufficient age and capacity
          to reason so as to form an intelligent
          decision; the needs of the child; the
          stability of the home environment offered; the
          quality   and   continuity   of  the   child's
          education; the fitness of the parents; the
          geographical proximity of the parents' homes;
          the extent and quality of the time spent with
          the child prior to or subsequent to the
          separation;     the    parents'     employment
          responsibilities; and the age and number of
          the children.

          [N.J.S.A. 9:2-4(c).]

     When "the parents cannot agree to a custody arrangement, the

court may require each parent to submit a custody plan which the

court shall consider in awarding custody."      N.J.S.A. 9:2-4(e).

Lastly, when making "any custody arrangement not agreed to by both

parents," the "court shall specifically place on the record the

factors which justify" its order.    N.J.S.A. 9:2-4(f).

     "[T]he decision concerning the type of custody arrangement

[is left] to the sound discretion of the trial court[.]"    Nufrio

v. Nufrio, 341 N.J. Super. 548, 555 (App. Div. 2001) (second and

third alteration in original) (quoting Pascale v. Pascale, 140
N.J. 583, 611 (1995)).   Therefore, on appeal "the opinion of the

trial judge in child custody matters is given great weight[.]"


                                 8                         A-4981-15T3
Terry   v.    Terry,    270    N.J.   Super.   105,    118   (App.    Div.     1994)

(citations omitted).

     Initially, the judge found plaintiff's decision to move to

Florida      constituted      a   substantial       change   in    circumstances

warranting modification as "the parties will be unable to continue

with the true shared parenting arrangement."                 In arriving at the

custodial determination, the judge then analyzed the relevant

statutory factors.5        Pursuant to that analysis, the judge focused

on the "quality, not necessarily the quantity of factors" weighing

in favor of each party.

     Relying     upon    the      testimony    of   the   experts,    the      judge

determined that plaintiff had a stronger bond with the child.

Notwithstanding, the judge recognized the child would benefit from

continued contact with both parents on a regular basis.                       Though

noting the limited weight afforded to this factor, the judge also

considered the child's desire to move to Florida.                 In reaching her

decision, the judge found significant to her determination the

issues with school tardiness and absenteeism during defendant's



5
  Although the judge acknowledged it was unnecessary to address
the Baures factors, the judge found that in application of those
factors, removal of the child to Florida would be appropriate.
The Baures standard is only applicable in instances where the
relocating parent is the parent of primary residence.        See
O'Connor, supra, 349 N.J. Super. at 398.


                                         9                                   A-4981-15T3
parenting time. The judge also found the testimony of both parties

credible that, when involving the issue of education, the child

was responsive to plaintiff's parenting techniques.

     In sum, having considered the record as well as the weight

we afford to custodial decisions made by Family Part judges, we

discern no basis to disturb the decision to modify custody and to

permit the relocation of plaintiff with the parties’ child to

Florida.

     We next address plaintiff's motion.    Defendant acknowledges

that the disputed items in her appendix were not part of the trial

record.    We ordinarily do not consider evidentiary material not

part of "the record developed before the trial court."    Davis v.

Devereux Found., 209 N.J. 269, 296 n.8 (2012); see R. 2:5-4(a).

As such, finding no basis to deviate from the ordinary scope of

our review, we grant plaintiff’s motion to strike those items from

the appendix.    Consistent therewith, we have not considered those

items in reaching our decision on the merits.

     Finally, to the extent not specifically addressed herein, we

conclude defendant's remaining arguments lack sufficient merit to

warrant discussion in a written opinion.    R. 2:11-3(e)(1)(E).

     Affirmed.




                                 10                         A-4981-15T3